Citation Nr: 0521248	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  97-29 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased disability evaluation for 
allergic rhinitis with nasal polyps and a history of 
postoperative sinusitis, currently evaluated as 30 percent 
disabling.

2. Entitlement to an increased disability evaluation for the 
postoperative residuals of a left olecranon fracture, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active military service from May 1979 to 
September 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

This case was previously before the Board in November 2003 at 
which time it was remanded to the RO to afford the veteran 
medical examinations for evaluation of his service connected 
allergic rhinitis with nasal polyps and a history of 
postoperative sinusitis, and postoperative residuals of a 
left olecranon fracture.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the record shows that medical examinations of the 
veteran's service connected allergic rhinitis with nasal 
polyps and a history of postoperative sinusitis, and 
postoperative residuals of a left olecranon fracture were 
performed in April 2004.  An April 2005 supplemental 
statement of the case indicates that an April 2005 rating 
decision awarded a 30 percent disability evaluation for 
allergic rhinitis with nasal polyps and a history of 
postoperative sinusitis, and a 10 percent evaluation for 
postoperative residuals of a left olecranon fracture.  The 
April 2005 supplemental statement of the case indicates that 
the aforementioned disability evaluations will be continued.  
However, the reported April 2005 rating decision is absent 
from the claims folder, and there is no indication of the 
effective dates awarded for the disabilities.  Locating the 
rating decision within the claims folder has been 
unsuccessful.   

For purposes of rendering a decision in this case, the Board 
maintains that the missing April 2005 rating decision should 
be incorporated into the claims folder.  

      
In consideration of the foregoing, this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC. for the following:

The RO should obtain the April 2005 
rating decision awarding a 30 percent 
disability evaluation for allergic 
rhinitis with nasal polyps and a history 
of postoperative sinusitis, and a 10 
percent evaluation for postoperative 
residuals of a left olecranon fracture, 
with proper effective dates for the 
awards, and associate the document with 
the claims folder.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




